            Exhibit 4




Case 5:20-hc-02088-FL Document 1-5 Filed 05/26/20 Page 1 of 7
                                      Declaration of Charles Hallinan

           1.    My name is Charles Hallinan. I am currently incarcerated at the Butner

 LSCI at FCC Butner, housed in Wake Unit. My Bureau of Prisons Register Number is

 75207-066.

        2.       I am 79 years old.

        3.       I am currently serving a 14-year sentence, which is the subject of an

appeal, for RICO, money laundering and wire fraud charges. I have no prior criminal

history.

        4.       I was diagnosed with bladder cancer in 2018. I was treated with BGC,

an immunotherapy drug. My bladder cancer is in remission, but my doctors have told me

that I am supposed to continue to receive periodic treatments with the same medication

because my cancer was a type of cancer that frequently recurs. My last treatment was at

the end of December 2019. I was supposed to have another treatment at the end of April

2020, but I was not taken for treatment because of the lockdown due to COVID-19. I

have to go to the Medical Center for the treatment, and the Medical Center has been

closed to people in the other FCC Butner facilities since April 1, 2020.

        5.       I was diagnosed with prostate cancer in 2018. I was treated and I am in

remission. I am supposed to have checks to see if the cancer is coming back every six

months.

        6.       I have hypertension and cardiovascular disease. I had coronary bypass

surgery in 2008. I receive a 30-day supply of the medications, but have to stand in the

pill call line when I need refills.

        7.       I have severe and chronic celiac disease, which is an autoimmune




       Case 5:20-hc-02088-FL Document
                                   1
                                      1-5 Filed 05/26/20 Page 2 of 7
disorder. I am not consistently provided with a gluten-free diet, which results in my

being anemic and significant weight loss. The type of anemia I have can lead to

pneumonia, and it has done so in the past.

       8.       I am housed in a dormitory-style housing unit of about 140 or 150 men.

We live in cubicles that are about 9’ x 7’. The walls are 5 or 5 ½ feet tall. There are 3

people in my cubicle.

       9.       A small number of cubicles have just one or two people in them. Most

cubicles have three people in them, two in a bunk bed and one on a single bunk. There is

only about a 4’ x 4’ space to move around in the cubicles.

       10.      There are about 50 or 60 cubicles in my housing unit, one right next to

the other. Every cubicle is occupied.

       11.      I sleep within about six feet of 5 people.

       12.      All 140 or 150 people in the housing unit share about 16 toilets, 12

showers, and 10 sinks. The toilets are less than 3’ from each other. The showers are

about 3’ from each other. The sinks are about 2’ or less from each other. People are in

very close contact in the bathrooms.

       13.      The soap dispensers have been out of soap for more than a month. There

are usually small bars of soap in soap dishes in the bathrooms. The soap and soap dishes

are touched by many people.

       14.      Bathrooms are cleaned by prisoners about once a day.

       15.      FCC Butner was locked down on April 1 due to COVID-19. Before that,

we went to chow hall for meals. We could go to recreation outside. We could go to the

library. We could go to the medical office in the low facility for daily treatments and




      Case 5:20-hc-02088-FL Document
                                  2
                                     1-5 Filed 05/26/20 Page 3 of 7
medicines. We went to the FMC for certain, more involved treatments. All of these

activities resulted in mixing with people from other housing units. We have been told

that FCC Butner will re-evaluate the lockdown on May 18.

       16.      Since the lockdown began, meals are brought to the housing unit on a

cart three times a day. Everyone has to line up to get their meals. People in the lines are

right on top of each other, with only 1-2’ between them. When we go to return the tray,

we all have to go to the same place as each other to throw the trash into a big bag. We

don’t line up, but are all walking past each other very close together.

       17.      Since the start of the lockdown, pill call happens three times a day in the

housing unit. People line up with only 1-2’ between them.

       18.      There are eight phones for the housing unit. They are about two feet

apart. People line up to use the phones. There is no social distancing in the phone lines.

The phones are disinfected most mornings, but after that they are not disinfected after

people use them. We can bring rags or socks to wipe the phone or cover it, but we do not

have supplies to disinfect the phone before or after using it.

       19.      There are five computers in a computer room for use by the men in the

housing unit. Four of them are on one side of the room, with one to two feet between

them. These are used for email. The fifth is on a different side of the room for legal

work. They computers are pretty much always in use from 6:00 am to 11:30 p.m.

People mill around, close to each other, outside the computer room while they wait to get

on the computer. The computers are wiped down once a day, but after that they are not

disinfected after people use them.

        20.     At least half of the people in my housing unit are elderly or have serious




      Case 5:20-hc-02088-FL Document
                                  3
                                     1-5 Filed 05/26/20 Page 4 of 7
medical conditions. There are quite a few over 75 years old.

        21.     There has been no widespread testing for coronavirus in my housing unit.

On May 11 or 12, a prisoner told me that Assistant Warden Engel told him and a few

prisoners that day that three people in Granville Unit tested positive for the virus.

Granville unit is the housing unit above us in the same building.

        22.     People have been taken from housing units Vance and Durham to put them

in SHU because they had a fever. Three or four people from my housing unit, Wake,

have been taken to the SHU after exhibiting symptoms. All those from my housing unit

returned to my housing unit after about 3-5 days. To my knowledge, none of them were

tested for the virus.

        23.     On May 13, a person from my housing unit who works in the kitchen

came back from the kitchen and told me that two people who work in the kitchen were

removed and taken to the SHU because they were exhibiting signs of the virus, including

fever. The people who prepare food in the kitchen prepare food for all housing units at

the low facility.

        24.     Shortly after the lockdown started on April 1, medical staff was taking

the temperature of everyone in the housing unit every day. This lasted for a week or less.

Since that ended, we have to submit sick calls to get our temperature checked. On about

May 11 or 12, medical staff came to our unit and offered to take everyone’s temperature.

        25.     If a person in the housing unit gets sick, they must request sick call in order

to get their temperature taken. They have to pay $2 for the sick call. If their temperature

is high enough, they are taken off the unit and placed in the Special Housing Unit or SHU.

There have been about four or five people from my unit who have been taken to the SHU




      Case 5:20-hc-02088-FL Document
                                  4
                                     1-5 Filed 05/26/20 Page 5 of 7
because of having a high temperature. They have told me that in the SHU their

temperature gets taken each day. After a few days, they were returned to our housing

unit.

         26.   About two dozen people in my housing unit have jobs with UNICOR.

Another five or six people work in the kitchen. They go to their jobs and work with

people from other housing units.        I know this because they tell me about their

conversations with people from other units.

         27.   Correctional officers and other staff move between units. I see them

through the windows going to other units. I also hear them talk about being in other

units.

         28.   I filed a BP-9 grievance asking to be protected from the coronavirus on

May 5, 2020. I have not received a response. I do not believe there is an emergency

grievance process.

         29.   On May 6, 2020, a paper was posted on the wall of my housing unit. It

was dated May 1, 2020. It said that administrative remedies are currently backlogged

due to the enormous amount of AR's being submitted. Although AR's are being

processed daily we hope to resume normal processing within the next two weeks.

         30.   For the last couple weeks, people I know who have filed grievances have

not been receiving responses to them.

         31.   I’m aware of just a few people who have been released due to the medical

condition. Each of them was within a few weeks of their release date.

         32.   I have a safe, secure and verifiable re-entry plan. I can live at my

home in Villanova, Pennsylvania with my wife and her daughter if I am released




        Case 5:20-hc-02088-FL Document
                                    5
                                       1-5 Filed 05/26/20 Page 6 of 7
to home confinement. I would be able to self-isolate in the house 14 days and I would

have access to medical care if I needed it. I would not require any additional services or

programs (such as substance abuse counseling or mental health        treatment) if I were

released to home confinement.


       I, Maria Morris, certify that I reviewed the information contained in this

declaration with Mr. H a l l i n a n by telephone on M a y 1 4 , 2020, and that he

certified under penalty of perjury that the information contained in this declaration was

true and correct to the best of his knowledge.



/s/ Maria V. Morris

Maria Morris
American Civil Liberties Union
915 15th St., 7th Floor
W a s h i n gt o n , D C
202.548.6607
mmorris@aclu.org




     Case 5:20-hc-02088-FL Document
                                 6
                                    1-5 Filed 05/26/20 Page 7 of 7
